

117 HR 3170 IH: To amend the Internal Revenue Code of 1986 to provide relief for taxpayers that were victims of identity theft to commit unemployment insurance fraud.
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3170IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Wenstrup introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide relief for taxpayers that were victims of identity theft to commit unemployment insurance fraud.1.Relief for taxpayers that were victims of identity theft to commit unemployment insurance fraudIn collaboration with the Department of Labor, and applicable to tax years beginning in 2020 or 2021, the Commissioner of Internal Revenue shall—(1)implement a process to hold harmless taxpayers who are flagged for unreported income if those taxpayers believe they are victims of identity theft, or that fraudulent unemployment benefits were claimed in their name, such that no penalties or interest shall accrue against them; and(2)require States to report the amount of fraudulent unemployment benefits that are excluded as income from Form 1099–G’s issued by the State due to suspected or confirmed fraud.